UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7165


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ROSHAUN REID,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid filed motions for a sentence reduction under section 404(b)

of the First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222, for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), and challenging the validity of his

federal convictions. The district court denied and dismissed the motions by order dated

September 1, 2020. Reid appealed, and this court affirmed in part and dismissed the appeal

in part. United States v. Reid, 839 F. App’x 817, 818 (4th Cir. 2021) (No. 20-7392). Reid

noticed a second appeal from the district court’s denial order. Because we previously

affirmed the district court’s judgment in part and dismissed Reid’s prior appeal in part, we

dismiss this appeal as duplicative. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2